department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-5926-99 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject consents form sec_872 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corpa corpagroup corpb corpbgroup corpc corpd corpe corpf indm year1 year2 year3 year4 year5 year6 year7 year8 date1 date2 date3 date4 date5 date6 date7 date8 date9 date10 date11 date12 date13 date14 date15 date16 date17 date18 date19 date20 date21 date22 date23 date24 date25 date26 date27 date28 date29 date30 date31 date32 date33 statea agencyb b c corpb d corpc textb textc textd issues what are the proper forms for consents form sec_872 to extend the periods of assessment for the continuing corpagroup for year3 year4 and year5 and the terminated corpbgroup for year2 and year3 conclusions we recommend that the following language be used for the consents of the corpagroup and the corpbgroup for the years stated above corpagroup consent a title line corpc with regard to the consolidated_tax_liability of corpa and affiliates consolidated_group for tax years year3 year4 and year5 signature line corpc signature by authorized officer of the company consent b title line the corpf as successor to corpa and as agent for corpa and affiliates signature line corpf signature by authorized officer of the company ________________________________________________________________ corpbgroup consent c title line corpc parent of corpf successor by merger to corpb and affiliates signature line corpc signed by authorized officer of the company consent d title line corpf as successor by merger to corpb and as agent for corpb and affiliates signature line corpf signature by authorized officer all four of the above consents are needed we understand that consent c was obtained date27 which is listed in our table below as consent number facts corpa and affiliates the corpagroup filed consolidated federal_income_tax returns for at least calendar years year1 through year5 reporting consolidated tax_liabilities all of which are being contested by the service corpb a statea corporation corpb and affiliates the corpbgroup filed consolidated_returns for at least year2 and year3 reporting consolidated tax_liabilities all of which are being contested by the service the audit of the corpbgroup commenced date1 and the thirty day letter for year2 and year3 was issued on date8 the case is currently pending before appeals the plan and business combination year6 on date5 the agencyb approved and authorized corpa’s acquisition of control of corpb and the business combination by which corpa and corpb became subsidiaries of corpc a statea corporation incorporated date3 the resulting common_control of corpd and corpe by corpc the consolidation of corpd and corpe operations and the merger of corpd and corpe by corpc corpa and corpb became wholly owned subsidiaries of corpc on date7 as a result of downstream mergers of transitory merger subsidiaries of corpc merging with and into each of them the former shareholders of corpa acquired control more than percent of the outstanding common_stock of corpc as a result of the business combination which we assume constituted a reverse_acquisition the business combination had the same economic_effect on the stockholders of corpb and corpa as would a direct merger of corpa and corpb corpc10k part i p in other words on that date all of the corpa and corpb shares were converted into shares of corpc at different conversion ratios the taxpayers treated the corpagroup as if it continued to exist and the corpbgroup as having terminated date7 sec_1_1502-75 d this plan and business combination was set forth in an agreement and plan of merger dated as of date2 as amended the agreement pursuant to amendment no b of the agreement dated as of date6 corpc became a party contractually assumed all of the obligations of corpa in its capacity as textb significantly it represented and warranted that it textc underscoring added corpc in an apparent exercise of its corporate powers under the agreement to carry on the businesses of corpa and corpb executed consents to extend the period of assessment under sec_6501 a the first and second mergers year7 on date11 corpa merged with and into corpb in a reorganization under sec_368 a d as they were commonly controlled by corpc the next day corpb’s wholly owned railroad subsidiary corpe merged with and into corpd and the surviving railroad changed its name to corpf a statea corporation the third merger year8 corpb subsequently merged downstream with and into its wholly owned subsidiary corpf on date17 which transferred by operation of law all of the disappearing corporation’s assets and liabilities to the survivor including the entire consolidated federal_income_tax liability for each year which it was a member and or the common parent of the corpbgroup likewise it had the legal effect of transferring corpa’s liability for the consolidated income_tax of the corpagroup for those years which corpa was a member and or the common parent sec_1_1502-6 a in addition the merger under statea general corporate law vested textd underscoring added consents form sec_872 were executed as set forth in the table below consents numbered and in bold type relate to the terminated corpbgroup each of them contained the ein of corpb c the other consents relate to the continuing corpagroup each of them contained the ein of corpc d consents’ title corpc as successor_in_interest to corpb affiliate sec_2 corpc affiliates formerly corpa affiliates date signed by irs date9 years extended exp’n date executed for year3 date14 same as title date10 year3 date16 same as title same a sec_1 date12 year3 date16 same as title corpb successor by merger to corpa affiliates date13 year3 year4 date19 corpb corpc same a sec_1 date151 year2 year3 date22 same as title corpb successor by merger to corpa affiliates date18 year3 year4 year5 date24 corpb corpc same a sec_1 date20 year2 year3 date26 same as title corpb successor by merger to corpa affiliates date21 year3 year4 year5 date31 corpb corpc same a sec_1 date25 year2 year3 date31 same as title corpc parent of corpf successor by merger to sfp affiliates date27 year2 year3 date32 same as title 1the last consent dated before the downstream_merger of corpb with and into corpf which occurred date17 additional consents we understand based upon a facsimile dated date30 that new consents were executed by the service on date29 as follows for the corpagroup corpc parent of the corpf company successor by merger to corpb successor by merger to corpa affiliates this consent was signed in the corporate names of corpc and corpf company on date28 and extended the periods of assessment through date33 case development hazards and other considerations based upon the foregoing information and the assumption that year2 and year3 were open to assessment when consent number was executed in the absence of valid post-merger consents the period of assessment against corpf as the survivor to the merger for year2 and year3 would have expired after date23 validity of consents for corpb and affiliates all of the consents relating to corpb were executed in the name of corpc except for the last consent noted above signed date29 the first five used as successor_in_interest to corpb and affiliates the sixth used corpc parent of corpf successor by merger to corpb and affiliates we believe these consents are more_likely_than_not valid based upon the doctrines of corporate agency implied actual and apparent authority mutual assent and or ratification in addition we believe the consents are subject_to reformation these doctrines are mentioned below those consents executed after the third merger would benefit from the application which deems the merged corporation to of continue post-merger for the purpose of prosecuting its pending actions or proceedings 145_fsupp_374 d d c statutes of this type are remedial and should be broadly and liberally construed each of the consents executed in year8 consents numbered and in the table above were executed by mr indm after the third merger when corpb had ceased to exist consequently he as an officer of corpb may arguably have lacked authority to sign agreements extending the statute_of_limitations for corpb unless amendment no b of the agreement and or conferred that authority or unless the parties understood that as the vice president and general tax counsel of all three companies he represented each of them as their agent or attorney in fact see lone star life_insurance_company v commissioner t c memo 74_tcm_904 officer’s dual role and the prominent role that he played in executing consents and appointing attorneys in fact to act for the consolidated_group provided ample support for the conclusion that he ratified the consents executed by the ineligible group member consents held valid based upon theories of mutual assent or ratification authorizes a merged corporation to continue in section order to prosecute a pending proceeding as if the merger had not occurred in addition against any corporation which is a party to a merger shall be prosecuted as if such merger had not taken place the tax_court has indicated that a 30-day_letter sent before a merger is the equivalent of an action or proceeding pending 71_tc_108 dictum provides in part that any_action or proceeding pending by or based upon the foregoing we believe that the consents executed by mr indm were valid he was vice president and general tax counsel of corpc corpb and corpf as an officer of each corporation he had actual authority to sign the in consents under the agreement as well as under applicable addition he arguably had implied and apparent authority to act on behalf of corpb which he exercised over many years to keep the periods of assessment open clearly the service and each taxpayer considered him to represent each corporation as its attorney in fact for this purpose hence the consents should also be found valid based upon mutual assent or ratification reformation reformation is an equitable remedy used to reframe written contracts to reflect the real agreement between the parties when because of mutual mistake the writing does not embody the contract as actually made 92_tc_776 here there arguably was an agreement between the parties based upon the execution of multiple consents although one of them corpb actually ceased to exist prior to execution of the year8 consents the parties intended that corpb’s years remain open to assessment yet corpc’s name was stated in the title of the consents by mistake section applied to enable the merged corporation corpb to continue to exist in order to agree to continue its tax proceeding by executing consents consequently a court should be able to reform the consents in question with the correct corporate name to reflect the parties’ understanding to extend the statute corporate agency moreover all the facts and circumstances taken together clearly manifest the intent of the parties to extend the statute for corpbgroup by authorizing corpc to act on behalf of both corpbgroup and corpagroup to effectively combine their ownership and operation facts and circumstances that support finding that the corporate name used to execute the consents in question was used as the agent of corpf the agent of the corpbgroup the so-called agent of the agent are outlined below the overall plan as filed with and appr oved by the agencyb contemplated the business combination of both groups the amalgamation of railroad operations and the merger of both railroads under one corporate umbrella viz corpc hence corpc should be viewed as jointly authorized to perform whatever actions were necessary or appropriate to carry out the combination significantly amendment no b to the agreement defined corpc as the textb and contained the representation and warranty of corpc that it was empowered and authorized to carry on the businesses of corpa and corpb the business combination commenced with the year5 formation under joint control of corpc which became a holding_company for the parents of both groups on date7 the name derived from the nomenclature of each group demonstrates per se the authority of both groups acting jointly both parents commenced a joint cash tender offer for stock of corpb again demonstrating concerted authority and joint action of both groups to effectively combine the third merger was set forth in the plan approved by the agencyb and filed on behalf of both groups a corporate officer of all three corporations the holding_company and each party to the third merger signed the consents in question as well as at least six others over several years before and after the merger the audit was ongoing for over three years and seven months prior to the merger a thirty day letter for the years at i ssue was issued prior to the third merger to the corpbgroup cid cid cid cid cid cid cid cid based upon the foregoing particularly corpc’s being named the surviving corporation under the agreement its representation of authority to carry on the business of corpb as well as the use of corpc’s name in the title of the consents for corpbgroup as successor_in_interest all demonstrate that corpc acted as agent of the corpbgroup over many years corpf became liable for the consolidated_tax_liability of the corpbgroup by the merger of the former common parent of said group with and into it thus corpf is empowered to consent to the extension of the applicable statute_of_limitations in respect of such liability we note that the surviving corporation in a merger may validly execute a waiver to extend the statute_of_limitations on behalf of the predecessor_corporation revrul_59_399 1959_2_cb_488 gcm primary liability and transferee_liability of successor corporations i-4092 date the courts agree that a successor_corporation may execute a waiver on behalf of its predecessor 85_tc_839 conclusions regarding form of consents we recommend the execution of separate consents for each of the consolidated groups viz the continuing corpagroup and the terminated corpbgroup in order to achieve greater clarity the language of these consents are stated above under conclusions please note that we have assumed the validity of prior consents to extend the statute_of_limitations in the past for the reasons discussed herein and assume that an earlier consent regarding year2 for the corpbgroup exists we note that as the common parent of the corpagroup which continues in existence pursuant to the reverse_acquisition which occurred date7 corpc is authorized and empowered as alternative agent to execute such consents with respect to the prior years year3 year4 and year5 temp_reg sec_1_1502-77t a iv consequently we use as agent in the proposed form_872 in consent b above under conclusions the same use of as agent is appropriate for the consent d above under conclusions because corpf as successor by merger is liable for the terminated corpbgroups’ entire consolidated_tax_liability consequently it should execute form_872 for such terminated group’s calendar years year2 and year3 both as successor and as agent see temp_reg sec_1_1502-77t a ii we also note that corpb as the common parent of its consolidated_group titled corpbgroup was the proper party authorized to execute form_872 in year5 and until the day before its disappearance by merger with and into corpf which occurred date17 for such group for calendar years year2 and year3 temp_reg sec_1_1502-77t a i required additional information impact of tender offer on reorganization and reverse_acquisition in the joint tender offer corpb purchased million shares of corpb common_stock for dollar_figure per share the payment of which was made on date4 the tender offer million shares and corpa purchased if you have any further questions or comments please call deborah a butler assistant chief_counsel field service by ________________________ arturo estrada acting chief corporate branch
